Title: From George Washington to Nathanael Greene, 10 October 1780
From: Washington, George
To: Greene, Nathanael


                  
                     Dear Sir
                     Head Quarters Prekaness 10th October
                     1780
                  
                  I recd yours of the 8th from Verplanks point. Inclosed is an
                     extract from the General Orders of this day. You will be pleased to have it
                     communicated as expeditiously as possible to the Corps at King’s Ferry and to
                     Colo. Sheldons Regiment that the Returns called for may, if
                        possible, be all here by Saturday next. I am with great
                     Regard Dear Sir Your most obt Servt
                  
                     Go: Washington
                  
               